Citation Nr: 1535647	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  10-27 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a chronic intestinal disorder, to include irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1964 to July 1968, which included overseas service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claim of entitlement to service connection for a chronic intestinal disorder, to include IBS.


FINDING OF FACT

A chronic intestinal disorder, including irritable bowel syndrome, did not have its onset during active military service. 


CONCLUSION OF LAW

A chronic intestinal disorder, including irritable bowel syndrome, was not incurred in active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and VA's duty to assist.

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2014).

Generally, the notice requirements of a claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  38 C.F.R. § 3.159(b) has since been revised, and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The Veteran filed his service connection claim in January 2010, and a VCAA notice letter addressing the claim adjudicated on the merits herein was dispatched to him in March 2010, prior to the initial adjudication of the issue in the May 2010 rating decision now on appeal.  The letter addressed this issue and satisfied the above-described mandates, as well as the requirements that the Veteran be informed of how VA calculates degree of disability and assigns an effective date for the disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As fully compliant notice preceded the initial RO adjudication of the Veteran's claim, there is no timing of notice defect.  

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence with regard to the service connection claims adjudicated herein.  
As pertinent to the claim on appeal, the Veteran's service medical records and all relevant post-service clinical records from VA and private sources pertaining to his treatment for digestive complaints have been obtained and associated with the evidence.  The Board has also reviewed the Veteran's claims file as it appears on the VBMS and Virtual VA electronic information database for any additional pertinent medical records.

Although the Veteran was not provided with a VA examination addressing his claim for service connection for IBS, this deficit does not render the existing record unusable for purposes of adjudicating this issue on the merits.  The Board is mindful of the test prescribed by the United States Court of Appeals for Veterans' Claims (Court) in McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), as to whether a medical examination is necessary to adjudicate a claim and finds that the absence of an examination addressing this specific matter on appeal is not prejudicial to the Veteran's claim as he has not met the criteria under McLendon to warrant such an examination and as the post-service VA and private medical records presently associated with the claims file provide sufficient evidence to decide the issue.  A VA examination is thus not necessary to adjudicate the claim.  

Specifically, the Board finds that the Veteran has not met all four elements set forth in McLendon, which emphasize that a VA examination must be provided when there is: (1) competent evidence of current disability or recurrent symptoms; (2) establishment of an in-service event, injury, or disease; (3) an indication that the current disability may be associated with the in-service event; and (4) insufficient competent medical evidence to decide the claim.  As will be further discussed below, the pertinent competent evidence does not establish onset of IBS or any chronic gastrointestinal disease or disorder until many years after his discharge from active duty.  The second and third elements of the McLendon test have not been met.  The absence of a medical examination addressing the claim therefore does not constitute a breach of VA's duty to assist.  Indeed, the Board concludes as a factual matter that the existing clinical evidence of record is sufficient to decide the IBS claim, such that remanding the case for an examination to address this matter would be an unnecessary expenditure of VA resources.

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of the claim decided herein, and thus no additional assistance or notification is required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in this claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to service connection for a chronic intestinal disorder, to include irritable bowel syndrome.

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, to establish service connection, the evidence must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the in-service disease or injury (or in-service aggravation).  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The service enlistment examination in June 1964 shows that the Veteran's abdomen and viscera were clinically normal.  On a July 1964 medical history questionnaire, he denied any history of stomach and intestine trouble.  No diagnosis of a chronic disease or disorder relating to his gastrointestinal system is demonstrated in the record throughout his period of service.  The report of a May 1969 service separation examination shows that his abdomen and viscera were normal on clinical assessment, and he denied any significant medical or surgical history.

Post-service medical records show that the Veteran, who was a pipefitter and welder by trade, was treated in September 1999 for complaints of diarrhea and constipation.  Noting a family history of intestinal disease, as the Veteran's father had Crohn's disease, and as the Veteran had not had colorectal cancer screening up to that time, his treating physician ordered that he undergo a colonoscopy examination.  The colonoscopy, which was performed in October 1999, revealed the presence of a small polyp in his right colon, which represented a tubular adenoma.  A December 1999 treatment report shows that after suffering from abdominal pain and diarrhea in the previous three-week period, the Veteran was diagnosed with IBS, which was noted to be stable in a January 2000 treatment note.

In January 2010, the Veteran filed his claim for VA compensation for IBS.  The Board has considered the evidence discussed above and finds that there is no objective basis to allow this claim as the weight of the medical evidence is against granting service connection for a chronic intestinal disorder, including IBS.  As noted above, the Veteran's service medical records show normal findings regarding his abdomen and viscera throughout the entirety of his period of active duty, and no diagnosis or onset of chronic disabling disease or disorder involving his gastrointestinal system.  Post-service medical records show no chronic intestinal disease for many years following discharge from active duty until late 1999, over three decades after the Veteran's separation from service, when he was treated for symptoms that were ultimately diagnosed as IBS.  To the extent that the Veteran may assert that there is chronicity of his current IBS symptoms with active duty, inasmuch as he may allege onset of chronic IBS symptoms in service and continuity thereafter to the present time, the Board finds that the Veteran's factual assertion in this regard is simply not credible for purposes of establishing a nexus with service.  The clinical evidence contradicts any such assertion, given that no complaints of intestinal problems are shown in his service treatment records or for over 30 years thereafter.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Therefore, in view of the foregoing discussion, the Board must deny the Veteran's claim for VA compensation for a chronic intestinal disorder, including irritable bowel syndrome.  Because the evidence in this case is not approximately balanced with respect to the merits of this claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

To the extent that the Veteran attempts to relate his IBS to his period of active service based on his own personal knowledge of medicine and his familiarity with his individual medical history, the Board first notes that he is not shown in the record to be a trained medical clinician.  The records clearly establish his duties during service as a refrigeration mechanic and his post-service vocation in welding and pipe fitting.  Although lay persons may be competent to provide opinions as to some medical issues (Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), as the specific questions in this case regarding the diagnosis and time of onset of his IBS fall outside the realm of common knowledge of a lay person, he lacks the competence to provide a probative medical opinion linking his intestinal disorder to his military service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay persons not competent to diagnose internal diseases of the digestive system).



(CONTINUED ON NEXT PAGE)
ORDER

Service connection for a chronic intestinal disorder, including IBS, is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


